09-5161-ag
    Wu v. Holder
                                                                                  BIA
                                                                          A078 731 360
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of                 Appeals
    for the Second Circuit, held at the Daniel Patrick                 Moynihan
    United States Courthouse, 500 Pearl Street, in the                 City of
    New York, on the 16 th day of December, two thousand               ten.

    PRESENT:
             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    XUE JIN WU,
             Petitioner,

                   v.                                      09-5161-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Xue Jin Wu, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Jamie M. Dowd, Senior
                                  Litigation Counsel; D. Nicholas
                                  Harling, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, and DECREED that the petition for

review is DENIED.

    Xue Jin Wu, a native and citizen of the People’s

Republic of China (“China”), seeks review of a November 17,

2009, decision of the BIA denying her motion to reopen.        In

re Xue Jin Wu, No. A078 731 360 (B.I.A. Nov. 17, 2009).        We

assume the parties’ familiarity with the underlying facts

and procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).   We review for substantial evidence the BIA’s

evaluation of evidence of changed country conditions

submitted with a motion to reopen.     Jian Hui Shao v.

Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

    It is undisputed that Wu’s motion to reopen was

untimely and number-barred, because it was filed more than

four years after the agency’s order of removal became final,

and because Wu filed previous motions to reopen in June 2005

and October 2006.   See 8 C.F.R. § 1003.2(c)(2).    However,

the time and number limitations do not apply to a motion to



                              2
reopen asylum proceedings that is “based on changed

circumstances arising in the country of nationality or in

the country to which deportation has been ordered, if such

evidence is material and was not available and could not

have been discovered or presented at the previous hearing.”

Id. § 1003.2(c)(3)(ii).   Wu claims that her motion falls

under this exception because she demonstrated changed

circumstances regarding the treatment of Christians in

China.   Wu further claims that her case should be remanded

because the BIA erred in failing to explicitly consider in

its decision the country conditions evidence she submitted.

    This Court presumes that the agency “has taken into

account all of the evidence before [it], unless the record

compellingly suggests otherwise,” Xiao Ji Chen v. U.S. Dep’t

of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006), and the

BIA need not “parse or refute on the record each individual

argument or piece of evidence offered by the petitioner,”

Jian Hui Shao, 546 F.3d at 169 (quoting Zhi Yun Gao v.

Mukasey, 508 F.3d 87, 87 (2d Cir. 2007)) (internal quotation

mark omitted).   The record in this case does not compel the

conclusion that the BIA failed to consider any material

evidence demonstrating changed country conditions.    See Xiao



                              3
Ji Chen, 471 F.3d at 337 n.17.

    Although the general country conditions evidence

submitted with Wu’s motion discusses intensified repression

of religion in some areas of China, it does not indicate

that increased repression occurred in Wu’s home province of

Fujian.   See Jian Hui Shao, 546 F.3d at 154 (noting that the

agency requires a movant to show relevant changed country

conditions in her local province in order to excuse the time

limitation for filing a motion to reopen).   Moreover, the

BIA was under no obligation to credit Wu’s individualized

evidence claiming a crackdown on underground churches in

Fujian Province, particularly in light of the IJ’s

underlying adverse credibility determination.    See Qin Wen

Zheng v. Gonzales, 500 F.3d 143, 146-47 (2d Cir. 2007)

(finding that the BIA reasonably declined to credit the

petitioner’s unauthenticated evidence based on the agency’s

underlying adverse credibility determination).    Thus,

because the record evidence does not compel the conclusion

that the BIA failed to take into account material evidence,

see Xiao Ji Chen, 471 F.3d at 337 n.17, and further supports

the BIA’s determination that Wu failed to demonstrate

material changed country conditions excusing the time and



                              4
numerical limits for filing her motion, see Jian Hui Shao,

546 F.3d at 154, we find no error in the BIA’s decision.

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             5